Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/17/22 is acknowledged.  The traversal is on the ground(s) that Group II should be examined with Group I because an examination of both groups together would place very little burden on the Examiner. Primarily because claim 26 is now amended to depend from claim 14, the scope of claims 14 and 26 overlap in many respects. Therefore, the search of the different groups would also overlap.  This is not found persuasive because regardless of search method, inventions having different limitations will require different search strategies, and the time to consider the relevancy of collective references would increase proportionally, as well.
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claims 26-33 are objected to because of the following informalities:  

 The status indicator of claims 26-33 should be “WITHDRAWN” Appropriate correction is required.   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2013/0252058).

With respect to claim 14, Kim discloses a housing 110/120 for receiving battery cells comprising: a first housing part 110;
 a second housing part 120 connected to the first housing part 110; and
 an area between first and second cooling portions 211 and 221 (sealing channel) formed between the first housing part 110 and the second housing part 120, wherein a sealant 233 configured to seal the first housing part 110 against the second housing part 120 is disposed in the sealing channel.  [Figure 4A; 0040-0050]

With respect to claim 15, Kim discloses wherein the first housing part 110 and the second housing part 120 are welded, soldered, and/or glued to one another.  [Figure 4A; 0040-0050]

With respect to claim 16, Kim discloses wherein the first housing part 110 and/or the second housing part 120 comprises a metal.  [0050]

With respect to claim 17, Kim discloses wherein the metal comprises aluminum and/or an aluminum alloy.  [0050]

With respect to claim 18, Kim discloses wherein the first housing part 110 and/or the second housing part 120 are formed as an extruded profile. [Figure 4A]

With respect to claim 19, Kim discloses the housing 110/120 further comprising an inlet bore 213/223, wherein the inlet bore 213/223 is formed in the first housing part 110 and/or the second housing part 120.  [Figure 4A; 0048]

The recitation " configured to admit the sealant into the sealing channel" is functional language and imparts intended use to the structural features of the apparatus
The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).
 The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). 
The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.

With respect to claim 20, Kim discloses a ventilating bore 213/223600 Arnon Blvd, Sune 700, wherein the ventilating bore 213/223 is formed in the first Tel (949) 202-3000 housing part 210 and/or the second housing part 220.  [Figure 4A; 0040-0050]

The recitation " configured to ventilate the sealing channel " is functional language and imparts intended use to the structural features of the apparatus
The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).
 The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). 
The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.

With respect to claim 21, Kim discloses wherein the ventilating bore 213/223 is formed at a top or bottom end (one end) of the sealing channel.  [Figure 4A; 0040-0050]
  
With respect to claim 22, Kim discloses wherein the sealing channel is formed by a recess formed at the first housing part 110 and/or the second housing part 120. [Figure 4A; 0040-0050]

With respect to claim 23, Kim discloses wherein the sealant 233 comprises silicone and/or rubber, and/or includes a silicone solvent and/or a rubber solvent.  [0012; 0051; Claim 8]

With respect to claim 24, Kim discloses a form closure 221/211/213/23 configured to connect the first housing part 110 to the second housing part 120.  

With respect to claim 25, Kim discloses wherein the form closure comprises a tongue element 221/211 formed on the first housing part 110 or the second housing part 120, the tongue element 221/211 configured to engage in a groove element 223/213 formed on the other housing part 110/120. [Figure 4A]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishimura et al. (US 2015/0357606).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723